DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/31/21 has been entered.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
 	The phrase “an injection temperature Tm1” (cl 1: 5) lacks support in the instant specification.  The instant specification supports a melt temperature Tm1.
	The phrase “an injection temperature Tm2” (cl 1: 8) lacks support in the instant specification.  The instant specification supports a melt temperature Tm2.
  	Correction is required.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The phrase “the cavity pressure” (cl 5:1-2) lacks antecedent basis.
 	Correction is required.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,7,8,9,14,16,18, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Dijk et al (US 2013/0216799; cited on IDS filed 10/2/19).  Van Dijk et al teach the claimed process as evidenced at paragraphs 0021,0023-0027,0029,0033,0050, and 0081; Table 1; and claims 8-13.
 	Regarding claim 1: (currently amended) A process to manufacture a molded thermoplastic part by injection molding, the process comprising:
 	heating the mold cavity surface to a temperature greater than 70 °C (Van Dijk et al: Table 1--such is an inherent result of using injected polymers, which are at a temperature greater than 70C);  
 	injecting a first polymer into a mold at a cavity surface temperature Ti1, at an injection temperature Tm17 and a thermal conductivity Tc1 
 	injecting a second polymer into the mold at a cavity surface temperature Ti2, the at an injection temperature Tm2 and a thermal conductivity Tc2 (Van Dijk et al: paras. 0021,0023,0025,0033); and
 	cooling the mold to a temperature less than Tm1, and wherein Tc2 is greater than Tc1 (Van Dijk et al: paras. 0021,0026, and 0029), and
 	
 (Van Dijk et al: para. 0050; and Table 1).
 	Regarding claim 7: (currently amended) The process of Claim 1, wherein Tm2 is between 250°C and 340°C (Van Dijk et al: Table 1).
 	Regarding claim 8: (original)    The process of Claim 1, wherein the thermal conductivity of the first polymer is 0.1 to 0.3 W/ m-K (Van Dijk et al: para. 0034).
  	Regarding claim 9: (original)    The process of Claim 1, wherein the thermal conductivity of the second polymer is 1 to 40 W/ m-K (Van Dijk et al: para. 0035).
 	Regarding claim 14: (original) The process of Claim 1, wherein there is no cooling step between injecting the first polymer and injecting the second polymer (Van Dijk et al: para. 0018; and claim 8; by the principle of claim differentiation, Van Dijk et al teach an embodiment with no cooling step).
 	Regarding claim 16.    (previously presented) The process of Claim 1, wherein the second polymer is a composition comprising:
 	F)    at least one semicrystalline thermoplastic present in an amount ranging from 90 wt.% to 30 wt.% of the composition of the second polymer (Van Dijk et al: para. 0063-0066),
 	G)    a thermally conductive additive present in an amount ranging from 10 wt.% to 70 wt.% of the composition (Van Dijk et al: para. 0063-0066),

 	I)    optionally, 0 to 1.0 wt.% of a heat stabilizer and/or transesterification stabilizer,
 	J)    optionally, a phosphorus compound, in an amount of 0.5 to 10 wt.%, and
 	K)    optionally, an ethylene/alkyl (meth)acrylate copolymer in an amount of 0.01 to 5 wt.%.
 	Regarding claim 18: (previously presented) The process of Claim 16, wherein Component G is graphite, present in an amount ranging from 5 to 40 wt% ((Van Dijk et al: paras. 0056 and 0063-0066).
 	Regarding claim 21: (original) The process of Claim 16, wherein the second polymer further comprises 0 to 10.0 wt% of one or more further additives selected from the group consisting of demolding agents, flame retardants, anti-dripping agents, antioxidants, inorganic pigments, carbon black, dyes, inorganic fillers, titanium dioxide, silicates, talc and barium sulfate (Van Dijk et al: para. 0046).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3,4,5,6,10-13,15,17,19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Dijk et al (US 2013/0216799) as applied to above claim 1.  The above teachings of Van Dijk et al are incorporated hereinafter.  In regard to claims 2-4, 10-13, 15, 17,19, and 20, the use of a specific material is a mere obvious matter of choice dependent on the desired final product.  If the claimed materials are manipulative to the claimed PROCESS, evidence and support should be provided.  Since the claimed materials are well-known in the composite molding art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the claimed materials in the process of Van Dijk et al in order to form diverse products meeting a wide range of demands.  In regard to claim 5, mold cavity pressure is well-known in the molding art as an important molding parameter and the pressure would have been obviously and readily determined through routine experimentation by one having ordinary skill in the art before the effective filing date of the invention.  Further, the claimed pressure is generally well-known in the molding art and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to set the cavity pressure of Van Dijk et al at the claimed pressure in order to reduce cycle time without compromising product quality. In regard to claim 6, material injection speed is well-known in the molding art as an important molding parameter and the speed would have been obviously and readily determined through routine experimentation by one having ordinary skill in the art before the effective filing date of the invention.  Further, the claimed speed is generally well-known in the molding art and it would have been obvious to one of ordinary skill in the art before the effective filing .

Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	Applicant should note the well-known statements made by the examiner in the prior art rejections of the final Office action mailed 11/2/20 are now considered as admitted prior art since applicant did not traverse the statements in the most recent remarks filed 3/31/21.  See MPEP 2144.03(C).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204.  The examiner can normally be reached on M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744